[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON HEARING IN DAMAGES
Plaintiff Norma Castro is the owner of premises located at 64 Scott St., Naugatuck, Connecticut. Plaintiff on August 6, 1991 entered into a contract with National Industries, Inc., a Connecticut corporation for the removal of five old windows on said premises and installation of five new windows and screens. The work also entailed removal of a small portion of the room over the landing and replacing the same. For performance of this work, the defendant was to be paid the sum of $1,675. Plaintiff Castro performed her portion of the contract but defendant performed his portion in an unworkmanlike manner so that the roof leaked and the interior of plaintiff's home was damaged. This was CT Page 3984 in contravention of the Home Improvement Contractors Provisions contained in the Connecticut General Statutes.
Defendant corporation went into bankruptcy and on November 18, 1994 Bankruptcy Judge Alan H. W. Shiff granted an order of relief from stay imposed by U.S.C. § 362(A) to plaintiff Norma J. Castro so that the instant action could be prosecuted. On December 13, 1995 defendant, which was represented by counsel, was defaulted for failure to appear at a pre-trial by Judge Trial Referee Francis J. O'Brien. Thereafter the case was claimed to the Hearing in Damages list and after having been dismissed, said case was reopened by Judge Kulawiz and heard by her on February 19, 1997 after notice of the hearing date to counsel of record.
At the trial, the only testimony offered was that of plaintiff. The court finds, based on plaintiff's testimony and on estimates to repair damages due to faulty workmanship on the part of defendant, that plaintiff is to recover for certain items of damage. As a result of the defective workmanship, the interior of plaintiff's premises was damaged. Betkoski Builders estimated that the roof repair would amount to $952.94 and that repair to the dining room ceiling would be $745. Betkoski Builders also estimated that removing and replacing windows would cost $1,340.75. Felipe Forti estimated that wall repair could amount to $1,100 and repair to the basement would be $325. McBride Electric rendered an estimate of $427 for electrical repairs. Furnace and pipe damage repairs amounted to $294.47. Plaintiff Rafael DeJesus is also entitled to $251 for wages lost when he had to perform clean-up work.
Plaintiff also claimed loss of rental income for a period of five (5) years at $34,000. The court will allow for loss of rental income at $566 per month for a period of six months in view of the necessity of plaintiff to mitigate damages for a total of $3,396.
In view of the violation of Connecticut Unfair Trade Practices Act, the court will allow attorneys fees in the amount of $4,000.
Judgment therefore enters for plaintiff Norma I. Castro in the amount of $8,631.16 and for plaintiff Rafael DeJesus in the amount of $251. In addition, attorneys fees of $4,000 are awarded. CT Page 3985
KULAWIZ, J.